      Case 8:14-bk-11335-TA     Doc 2743 Filed 08/03/20 Entered 08/03/20 13:05:45            Desc
                                  Main Document    Page 1 of 5


 11    RON BENDER (SBN 143364)
       PHILIP A. GASTEIER (SBN 130043)
 22    LINDSEY L. SMITH (SBN 265401)
       LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 33    10250 Constellation Boulevard, Suite 1700
       Los Angeles, California 90067
 44    Telephone: (310) 229-1234; Facsimile: (310) 229-1244
       Email: rb@lnbyb.com; pag@lnbyb.com; lls@lnbyb.com
 55
       Attorneys for Reorganized Debtors
 66
                            UNITED STATES BANKRUPTCY COURT
 77                          CENTRAL DISTRICT OF CALIFORNIA
                                   SANTA ANA DIVISION
 88
       In re:                                          )   Lead Case No.: 8:14-bk-11335-CB
 99                                                    )   Jointly administered with:
       Plaza Healthcare Center LLC,                    )   Case No. 8:14-bk-11337-CB
10
10
                                                       )   Case No. 8:14-bk-11358-CB
11
11               Debtor and Debtor in Possession.      )   Case No. 8:14-bk-11359-CB
       ____________________________________            )   Case No. 8:14-bk-11360-CB
12
12        Affects All Debtors                          )   Case No. 8:14-bk-11361-CB
                                                       )   Case No. 8:14-bk-11362-CB
13
13       Affects Belmont Heights Healthcare Center LLC )   Case No. 8:14-bk-11363-CB
         Affects Claremont Healthcare Center Inc.      )   Case No. 8:14-bk-11364-CB
14
14                                                         Case No. 8:14-bk-11365-CB
         Affects Country Villa East LP                 )
                                                           Case No. 8:14-bk-11366-CB
15
15       Affects Country Villa Imperial LLC            )
                                                           Case No. 8:14-bk-11367-CB
         Affects Country Villa Nursing Center Inc.     )   Case No. 8:14-bk-11368-CB
16
16       Affects Country Villa Southbay LLC            )   Case No. 8:14-bk-11370-CB
         Affects East Healthcare Center LLC            )   Case No. 8:14-bk-11371-CB
17
17       Affects Los Feliz Healthcare Center LLC       )   Case No. 8:14-bk-11372-CB
18
18       Affects Mountainside Operating Company LLC )      Case No. 8:14-bk-11373-CB
         Affects North Healthcare Center LLC           )   Case No. 8:14-bk-11375-CB
19
19       Affects North Point Health & Wellness Center )    Case No. 8:14-bk-11376-CB
       LLC                                             )   Chapter 11 Cases
20
20       Affects Plaza Convalescent Center LP          )
         Affects Plaza Healthcare Center LLC           )   NOTICE OF CHANGE IN
21
21       Affects RRT Enterprises LP                    )   COURTROOM, HEARING, RE
         Affects Sheraton Healthcare Center LLC        )   MOTION FOR RELIEF FROM THE
22
22                                                         AUTOMATIC STAY UNDER 11 U.S.C.
         Affects South Healthcare Center LLC           )
23
23       Affects Westwood Healthcare Center LLC        )   § 362 (FRAZIER ACTION IN
         Affects Westwood Healthcare Center LP         )   NONBANKRUPTCY FORUM)
24
24       Affects Wilshire Healthcare Center LLC        )
                                                           Date:    August 5, 2020
                                                       )
25
25                                                         Time:    10:00 am
              Debtors and Debtors in Possession.       )   Place:   Courtroom “5B”
26
26                                                     )            411 West Fourth Street
                                                       )            Santa Ana, CA 92701
27
27                                                     )

28
28

                                                   1
      Case 8:14-bk-11335-TA      Doc 2743 Filed 08/03/20 Entered 08/03/20 13:05:45           Desc
                                   Main Document    Page 2 of 5


 11           PLEASE TAKE NOTICE that the hearing on the Motion for Relief from the Automatic
 22    Stay Under 11 U.S.C. § 362 (Action in Nonbankruptcy Court), filed by Country Villa Southbay
 33
       LLC as Docket No. 2739 and originally noticed for hearing in Courtroom 5D on August 5, 2020,
 44
       will be held before the Honorable Theodor C. Albert, United States Bankruptcy Judge, in
 55
       Courtroom 5B, 411 West Fourth Street, Santa Ana, CA 92701, via Telephonic Appearance, at
 66

 77    10:00 a.m. on August 5, 2020.

 88    Dated: August 3, 2020                     PLAZA HEALTHCARE CENTER LLC, ET AL.

 99                                              By:    /s/ Philip A. Gasteier
                                                        Ron Bender
10
10
                                                        Philip A. Gasteier
11
11                                                      Lindsey L. Smith
                                                        Levene, Neale, Bender, Yoo & Brill L.L.P.
12
12                                                      Attorneys for Reorganized Debtors

13
13

14
14

15
15

16
16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26

27
27

28
28

                                                    2
        Case 8:14-bk-11335-TA                    Doc 2743 Filed 08/03/20 Entered 08/03/20 13:05:45                                       Desc
                                                   Main Document    Page 3 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

10250 Constellation Blvd, Suite 1700, Los Angeles CA 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF CHANGE IN COURTROOM,
HEARING, RE MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (FRAZIER ACTION IN
NONBANKRUPTCY FORUM) will be served or was served (a) on the judge in chambers in the form and manner required
by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
August 3, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

SEE ATTACHED NEF SERVICE LIST.

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) August 3, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Iverson Matthew Jackson, Esq.
Iverson Matthew Jackson Law Firm PC
5250 Lankershim Blvd., Ste. 500
North Hollywood, CA 91601

Rick Corleto, Esq.
Corleto, Ackerman & Nusbbaum LLP
15760 Ventura Blvd., Suite 801
Encino, CA 91436
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) August 3, 2020, I the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

SERVED BY EMAIL
Matthew Jackson                       mattj57@hotmail.com
Rick Corleto                          rcorleto@canllp.com

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 8/3/2020                       Megan Wertz                                                     /s/ Megan Wertz
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:14-bk-11335-TA                    Doc 2743 Filed 08/03/20 Entered 08/03/20 13:05:45                                       Desc
                                                   Main Document    Page 4 of 5


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

   Michael A Abramson maa@abramsonlawgroup.com
   Evan R Adams eadams@dir.ca.gov
   Russell S Balisok balisok@stopelderabuse.org
   Robert D Bass bob.bass47@icloud.com
   Ron Bender rb@lnbyb.com
   Richard S Berger - INACTIVE - rberger@lgbfirm.com, srichmond@lgbfirm.com;emeza@lgbfirm.com
   Karl E Block kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com;kblock@ecf.courtdrive.com
   Manuel A Boigues bankruptcycourtnotices@unioncounsel.net, mboigues@unioncounsel.net
   Matthew Borden borden@braunhagey.com,
    rosario@braunhagey.com;kushnir@braunhagey.com;verga@braunhagey.com;hagey@braunhagey.com;fisher@braunhagey.com;th
    eodore@braunhagey.com;hasegawa@braunhagey.com;szoke@braunhagey.com;baker@braunhagey.com
   Michael J Bujold Michael.J.Bujold@usdoj.gov
   Steven Casselberry s.casselberry@mpglaw.com, j.jacobs@mpglaw.com
   Cheryl S Chang Chang@Blankrome.com, Hno@BlankRome.com
   Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
   Michael T Delaney mdelaney@bakerlaw.com
   Marianne M Dickson MDickson@seyfarth.com, shobrien@seyfarth.com
   Caroline Djang caroline.djang@bbklaw.com, sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
   Joseph A Eisenberg jae@jmbm.com, vr@jmbm.com;bt@jmbm.com;jae@ecf.inforuptcy.com
   Andrew L Ellis rgalvan@alelaw.com
   Andy J Epstein taxcpaesq@gmail.com
   Oscar Estrada oestrada@ttc.lacounty.gov
   Fahim Farivar fahim@farivarlaw.com, catherine@farivarlaw.com;lisa@farivarlaw.com
   Scott D Fink colcaecf@weltman.com
   William L Foreman wforeman@oca-law.com, laiken@oca-law.com
   Maryann P Gallagher mail@mpg-law.com
   Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
   Beth Gaschen bgaschen@wgllp.com,
    kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com;lbracken@wgllp.com
   Philip A Gasteier pag@lnbrb.com
   Fredric Glass fglass@fairharborcapital.com
   Christina L Goebelsmann christina.goebelsmann@sba.gov
   Matthew A Gold courts@argopartners.net
   Nancy S Goldenberg nancy.goldenberg@usdoj.gov
   Michelle S Grimberg msg@lnbrb.com, angela@lnbrb.com
   D Edward Hays ehays@marshackhays.com,
    ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoza@ecf.courtdrive.com
   Mark S Horoupian mhoroupian@sulmeyerlaw.com, mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
   Jacqueline L James jjames@hrhlaw.com
   Steven J Kahn skahn@pszyjw.com
   Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
   David I Katzen katzen@ksfirm.com, schuricht@ksfirm.com
   Gerald P Kennedy gerald.kennedy@procopio.com, kristina.terlaga@procopio.com;calendaring@procopio.com;efile-
    bank@procopio.com
   Payam Khodadadi pkhodadadi@mcguirewoods.com, dkiker@mcguirewoods.com
   Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
   Nicholas A Koffroth nick.koffroth@dentons.com, chris.omeara@dentons.com
   K Kenneth Kotler kotler@kenkotler.com, linda@kenkotler.com
   Ian Landsberg ilandsberg@sklarkirsh.com,
    lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadden@sklarkirsh.com;ilandsberg@ecf.inforuptcy.com;kfrazier@sklarkirsh.
    com
   Mary D Lane mal@msk.com, mec@msk.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 8:14-bk-11335-TA                     Doc 2743 Filed 08/03/20 Entered 08/03/20 13:05:45                                       Desc
                                                   Main Document    Page 5 of 5


 Malinda Lee malinda.lee@doj.ca.gov
 Elan S Levey elan.levey@usdoj.gov, tiffany.davenport@usdoj.gov
 Samuel R Maizel samuel.maizel@dentons.com,
  alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.com;joa
  n.mack@dentons.com;derry.kalve@dentons.com
 Craig G Margulies Craig@MarguliesFaithlaw.com,
  Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
 Krikor J Meshefejian kjm@lnbyb.com
 Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
 Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
 Benjamin Nachimson ben.nachimson@wnlawyers.com, ben.nachimson@wnlawyers.com
 Jennifer L Nassiri jennifernassiri@quinnemanuel.com
 Tara L Newman tara.newman@doj.ca.gov
 Robert B Orgel rorgel@pszjlaw.com, rorgel@pszjlaw.com
 Veronica A Pacheco BDBKInquiry@wellsfargo.com, BDBKInquiry@wellsfargo.com
 Eric S Pezold epezold@swlaw.com, knestuk@swlaw.com
 David M Poitras dpoitras@wedgewood-inc.com, dpoitras@jmbm.com;dmarcus@wedgewood-
  inc.com;aguisinger@wedgewood-inc.com;jchoi@wedgewood-inc.com
 Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
 Hanna B Raanan hraanan@marlinandsaltzman.com
 Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
 Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.com
 Brett Ramsaur brett@ramsaurlaw.com, Kristine@ramsaurlaw.com
 Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
 Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
 Mary H Rose mrose@buchalter.com
 Emmanuel R Salazar EMMANUEL.SALAZAR@DOJ.CA.GOV
 Paul R Shankman PShankman@fortislaw.com, info@fortislaw.com
 David B Shemano dshemano@shemanolaw.com
 Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
 Michael G Spector mgspector@aol.com, mgslawoffice@aol.com
 Adam D Stein-Sapir info@pfllc.com
 Alan Stomel alan.stomel@gmail.com, astomel@yahoo.com
 Kelly Sweeney ksweeney@spiwakandiezza.com, nbuttis@spiwakandiezza.com
 Jolene Tanner jolene.tanner@usdoj.gov, USACAC.criminal@usdoj.gov
 United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 Kenneth K Wang kenneth.wang@doj.ca.gov, Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yesenia.caro@doj.ca.gov
 Jeanne C Wanlass jcwanlass@yahoo.com
 Joshua D Wayser joshua.wayser@kattenlaw.com,
  jessica.mickelsen@kattenlaw.com;kim.johnson@kattenlaw.com,ecf.lax.docket@kattenlaw.com,adelle.shafer@kattenlaw.com
 Brian D Wesley brian.wesley@doj.ca.gov
 Andrew F Whatnall awhatnall@daca4.com
 Reilly D Wilkinson rwilkinson@scheerlawgroup.com
 David J Williams dwilliams@mrllp.com, creyes@mrllp.com
 Elisa B Wolfe-Donato Elisa.Wolfe@doj.ca.gov
 Jennifer C Wong bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com
 David Wood dwood@marshackhays.com,
  dwood@ecf.courtdrive.com;lbuchananmh@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com
 Benyahou Yeroushalmi ben@yeroushalmilaw.com
 Ramin R Younessi jflores@younessilaw.com, dsohn@younessilaw.com;tnoda@younessilaw.com;sgeshgian@younessilaw.com
 Beth Ann R Young bry@lnbyb.com
 Kristin A Zilberstein Kris.Zilberstein@Padgettlawgroup.com,
  BKecf@padgettlawgroup.com;Kris.Zilberstein@ecf.courtdrive.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
